On Petition for Rehearing.
[102 Pac. 1.]
Opinion by
Mr. Chief Justice Moore.
6. In a petition for a rehearing it is contended that the complaint herein does not state facts sufficient to constitute a cause of action, in that it does not aver that the defendant corporation was engaged in business in Oregon, or allege that at the time the action was com*29xnenced it had property therein, and that, such being the case, the appearance by counsel did not confer upon the court jurisdiction of the person of the defendant. In St. Clair v. Cox, 106 U. S. 350, 359 (1 Sup. Ct. 354, 362: 27 L. Ed. 222), Mr. Justice Field, in speaking of the right of a court to hear and determine a cause against a foreign corporation which had not appeared in the action, said: “It is essential, in order to support the jurisdiction of the court to render a personal judgment, that it should appear somewhere in the record — either in the application for the writ, or accompanying its service, or in the pleadings or the finding of the court —that the corporation was engaged in business in the State.” It will thus be seen that, as the necessary statement that the foreign corporation was engaged in business in the State might appear anywhere in the record, an averment of that fact in the complaint was not indispensable to securing jurisdiction of the person of the defendant.
7. In the absence of a voluntary appearance, no foreign corporation is subject to the jurisdiction of the courts of this State, unless it is engaged therein in transacting some part of its corporate business at the time the action was commenced, which fact should appear somewhere in the record, in order to support a judgment rendered against such corporation for failure to appear or answer after the service of process upon one of its agents in Oregon. Aldrich v. Anchor Coal Co., 24 Or. 32 (32 Pac. 756: 41 Am. St. Rep. 831) ; Farrell v. Oregon Gold Co., 31 Or. 463 (49 Pac. 876). “A corporation,” says Mr. Justice Curtis, in Lafayette Ins. Co. v. French, 18 How. 404, 407 (15 L. Ed. 451), “may sue in a foreign state by its attorney there, and, if it fails in the suit, be subject to a judgment for costs. And so if a corporation, though in Indiana, should appoint an attorney to appear in an action brought in Ohio, and the attorney should appear, the court would have jurisdiction to render a *30judgment in all respects as obligatory as if the defendant were within the state.”
8. In the case at bar the jurisdiction of the person of the defendant corporation is not based upon the service of the summons, thereby necessitating a statement of fact to the effect that the Western Basket & Barrel Company was engaged in business in the State, but such jurisdiction rests upon the voluntary appearance of the defendant by its duly appointed attorneys, which is equivalent to personal service of the summons. Section 68, B. & C. Comp. In St. Clair v. Cox, 106 U. S. 350, 353 (1 Sup. Ct. 354, 357: 27 L. Ed. 222), in discussing methods prescribed for securing jurisdiction of the person of a defendant, it is said: “The courts of the United States only regard judgments of the state courts establishing personal demands as having validity or as importing verity where they have been rendered upon personal citation of the party, or, what is the same thing, of those empowered to receive process for him, or upon his voluntary* appearance.”
The defendant herein appeared in the latter manner, and, having submitted itself to the jurisdiction of the court, it is bound by the judgment rendered; and, this being so, the petition for a rehearing is denied.
Affirmed: Rehearing Denied.